Name: 2000/246/EC: Commission Decision of 15 March 2000 authorising Member States temporarily to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes, other than potatoes intended for planting, originating in Cuba (notified under document number C(2000) 692)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  agricultural policy;  America;  environmental policy;  international trade;  trade
 Date Published: 2000-03-28

 Avis juridique important|32000D02462000/246/EC: Commission Decision of 15 March 2000 authorising Member States temporarily to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes, other than potatoes intended for planting, originating in Cuba (notified under document number C(2000) 692) Official Journal L 077 , 28/03/2000 P. 0020 - 0022Commission Decisionof 15 March 2000authorising Member States temporarily to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes, other than potatoes intended for planting, originating in Cuba(notified under document number C(2000) 692)(2000/246/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Directive 1999/53/EC(2), and in particular Article 14(1) thereof,Having regard to the requests made by the NetherlandsWhereas:(1) Under the provisions of Directive 77/93/EEC, potato tubers other than those officially certified as seed potatoes pursuant to other Community provisions, originating in Cuba may in principle not be introduced into the Community because of the risk of introducing exotic potato harmful organisms which would present a plant health risk to the Community.(2) The early growing in Cuba of potatoes, other than potatoes intended for planting, from seed potatoes supplied by Member States has become an established practice. Part of the early supply of potatoes in the Community has been ensured by imports of such material from Cuba.(3) By Decisions 87/306/EEC(3), 88/223/EEC(4), 89/152/EEC(5), 91/593/EEC(6), 93/36/EEC(7), 95/96/EC(8) and 96/157/EC(9), the Commission authorised derogations under special technical conditions in respect of potatoes for human consumption originating in Cuba, in the 1987-1996 seasons, and by Decision 97/186/EC(10) and 1999/222/EC(11) in respect of potatoes other than potatoes intended for planting originating in Cuba in the 1997-1999 season.(4) There have never been confirmed findings of harmful organisms on samples drawn from imports pursuant to the said Decisions.(5) Information supplied by Cuba and collected in that country during a mission carried out in July 1999 by the Food and Veterinary Office, has shown that the potatoes, other than potatoes intended for planting, produced in the province Pinar del RÃ ­o fulfilled the provisions established in Decision 1999/222/EC.(6) The circumstances justifying the authorisation still obtain.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 11. The Member States are hereby authorised to provide, under the conditions laid down in paragraph 2, for exceptions to Article 4(1) with regard to the prohibitions referred to in Part A, point 12 of Annex III to Directive 77/93/EEC, for potatoes other than potatoes intended for planting, originating in Cuba.2. In addition to the requirements laid down in Annexes I, II and IV to Directive 77/93/EEC in relation to potatoes, the following specific conditions shall be satisfied:(a) the potatoes shall be other than potatoes intended for planting;(b) they shall either be immature potatoes, i.e. unsuberised potatoes with loose skin, or they shall have been treated for the suppression of their faculty of germination;(c) they shall have been grown in the province "Pinar del RÃ ­o" in areas where Ralstonia solanacearum (Smith) Yabuuchi et al. is known not to occur;(d) they shall belong to varieties the seed potatoes of which were imported into Cuba only from Member States or from any other country for which the entry into the Community of potatoes intended for planting is not prohibited pursuant to Annex III of Directive 77/93/EEC;(e) they shall have been grown in Cuba directly from seed potatoes certified in one of the Member States or, from seed potatoes certified in any other country for which the entry into the Community of potatoes intended for planting is not prohibited pursuant to Annex III to Directive 77/93/EEC; or from the progeny of such seed potatoes, officially certified in the year before the previous one, if this progeny was produced in the province Pinar del RÃ ­o and qualified as seed potatoes in accordance with the current rules applicable in Cuba;(f) they shall have been grown either on farms which have not grown potatoes of varieties other than those specified in (d) over the previous five years, or, in the case of State farms, on land sections which are kept separate from other land where potatoes of varieties other than those specified in (d) have been grown over the last five years;(g) they shall have been handled by machinery which is reserved for them or which has been disinfected in an appropriate manner after each use for other purposes;(h) they shall not have been in store-houses where potatoes of varieties other than those specified in (d) have been stored;(i) they shall be packed either in new bags or in containers which have been disinfected in an appropriate manner; and an official label shall be applied to each bag or container, bearing the information specified in the Annex;(j) prior to export, the potatoes shall have been cleaned free from soil, leaves and other plant debris;(k) the potatoes intended for the Community shall be accompanied by a phytosanitary certificate issued in Cuba in accordance with Articles 7 and 12 of Directive 77/93/EEC, on the basis of the examination laid down therein, in particular certifying freedom from the harmful organism mentioned in (c).The certificate shall state:- under "Additional declaration":- the indication "this consignment meets the conditions laid down in Decision 2000/246/EC",- name of variety,- identification number or name of the farm where the potatoes have been grown and its location,- reference allowing the identification of seed lot used in accordance with (e),- under "Disinfestation and/or disinfection treatment", all information related to the possible treatments referred to in (b) second option and/or (i);(l) the potatoes shall be introduced through points of entry situated within the territory of a Member State and designated for the purpose of this derogation by that Member State; these points of entry and the name and address of the responsible official body referred to in Directive 77/93/EEC in charge of each point shall be notified sufficiently in advance by the Member States to the Commission and shall be held available on request to other Member States. In those cases where the introduction into the Community takes place in a Member State other than the Member State making use of this derogation, the said responsible official bodies of the Member State of introduction shall inform and cooperate with the said responsible official bodies of the Member States making use of this derogation to ensure that the provisions of this Decision are complied with;(m) prior to introduction into the Community, the importer shall be officially informed of the conditions laid down in (a) to (p); the said importer shall notify details of each introduction sufficiently in advance to the responsible official bodies in the Member State of introduction and that Member State, without delay, shall convey the details of the notification to the Commission, indicating:- the type of material,- the quantity,- the declared date of introduction and confirmation of the point of entry,- the premises referred to in (o).The importer shall provide details of any changes to the aforementioned advance notification to the responsible official bodies of their own Member State, preferably as soon as they are known and in any case prior to the time of import, and that Member State, without delay, shall convey the details of the changes to the Commission;(n) the inspections including testing, as appropriate, required pursuant to Article 12 of Directive 77/93/EEC and in accordance with provisions laid down in the present Decision shall be made by the responsible official bodies, referred to in the said Directive; of these inspections, the plant health checks shall be carried out by the Member State making use of this derogation. Furthermore during the said plant health check that Member State(s) shall also inspect for all other harmful organisms. Without prejudice to the monitoring referred to in Article 19a(3) second indent, first possibility of the said Directive, the Commission shall determine to which extent the inspections referred to in Article 19a(3) second indent, second possibility of the said Directive shall be integrated into the inspection programme in accordance with Article 19a(5)(c) of that Directive;(o) the potatoes shall be packed and repacked only at premises which have been authorised and registered by the said responsible official bodies;(p) the potatoes shall be packed or repacked in closed packages that are ready for direct delivery to retailers or to final consumers, and that do not exceed a weight common in the Member State of introduction for that purpose, up to a maximum of 25 kg; the packaging shall bear the number of the registered premises referred to in (o), as well as the Cuban origin;(q) Member States making use of this derogation shall, where appropriate, in cooperation with the Member State of introduction ensure that at least two samples of 200 tubers shall be drawn from each consignment of 50 tonnes or part thereof, of imported potatoes pursuant to this Decision, for official examination in respect of Ralstonia solanacearum and Clavibacter michiganensis ssp. sepedonicus in accordance with the Community established methods for the detection and diagnosis of Ralstonia solanacearum(12) and Clavibacter Michiganensis ssp. Sepedonicus and in the case of potato spindle tuber viroid: the reverse-page method, or c-DNA hybridisation procedure; in the case of suspicion the lots shall remain separate under official control and may not be marketed or used until it has been established that the presence of Clavibacter michiganensis ssp. sepedonicus, Ralstonia solanacearum or potato spindle tuber viroid was not detected in those examinations.Article 2Member States shall inform the other Member States and the Commission by means of the notification referred to in Article 1(2)(m) first sentence of any use made of the authorisation. They shall provide the Commission and the other Member States, before 1 September 2000, with the information on amounts imported pursuant to this Decision and with a detailed technical report of the official examination referred to in Article 1(2)(q); copies of each phytosanitary certificate shall be transmitted to the Commission.Article 31. Article 1 shall apply in the period between 1 and 30 April 2000.2. The present Decision shall be revoked if it is established that the conditions laid down in Article 1(2) have been insufficient to prevent the introduction of harmful organisms or have not been complied with.Article 4This Decision is addressed to the Member States.Done at Brussels, 15 March 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 26, 31.1.1977, p. 20.(2) OJ L 142, 5.6.1999, p. 29.(3) OJ L 153, 13.6.1987, p. 41.(4) OJ L 100, 19.4.1988, p. 44.(5) OJ L 59, 2.3.1989, p. 29.(6) OJ L 316, 16.11.1991, p. 47.(7) OJ L 16, 25.1.1993, p. 40.(8) OJ L 75, 4.4.1995, p. 22.(9) OJ L 36, 14.2.1996, p. 38.(10) OJ L 77, 19.3.1997, p. 32.(11) OJ L 82, 26.3.1999, p. 47.(12) OJ L 273, 6.10.1997, p. 1.ANNEXInformation required on the label(referred to in Article 1(2)(i))1. Name of the authority issuing the label.2. Name of the exporters' organisation, if available.3. Indication "potatoes other than potatoes intended for planting of Cuban origin".4. Variety.5. Province of production.6. Size.7. Declared net weight.8. Indication "In accordance with EC requirements laid down in Decision 2000/246/EC".9. A mark printed or stamped on behalf of the Cuban plant protection administration.